Citation Nr: 0837397	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-38 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cardiovascular disability, 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from November 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that an April 1983 rating decision denied 
service connection for coronary artery disease.  The current 
claim involves cardiac disorders of the type considered in 
the referenced rating decision.  Although the veteran has 
recently been diagnosed as having atrial fibrillation and 
ischemic cardiomyopathy, the evidence suggests these are part 
and parcel of the coronary artery disease.  In short, the 
Board finds that the instant appeal does not involve any new 
claims not subject to the finality of the April 1983 rating 
action.  Accordingly, this claim involves an application to 
reopen, rather than an original claim for cardiovascular 
disability.  See generally, Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  In any event, and as discussed in further 
detail below, the Board finds that the claim at issue has 
been reopened.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007). 


FINDINGS OF FACT

1.  An April 1983 rating decision denied service connection 
for cardiovascular disability; the veteran was advised of the 
decision and of his appellate rights with respect thereto, 
but he did not appeal.

2.  Evidence received since the April 1983 rating decision 
includes evidence which is not duplicative or cumulative of 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection.

3.  Cardiovascular disability was not present in service or 
until years after service, is not otherwise etiologically 
related to service, and was not caused or chronically 
worsened by service-connected disability.  
 
4.  The case does not involve a complex medical issue or 
controversy. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for cardiovascular 
disability.  38 U.S.C.A. §§ 5103(a), 5103A, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2008).

2.  Cardiovascular disability was not incurred in or 
aggravated by active service, may not be presumed on any 
basis to have been so incurred or aggravated, and is not 
proximately related to service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2008).

3.  The need for an opinion from an independent medical 
expert is not shown.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. §§ 20.901(d), 20.902 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In light of the Board's reopening of claim, any deficiency 
regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA provided the veteran with the contemplated notice in a 
January 2004 correspondence.  The Board notes that the notice 
letter referred to the disorder at issue as rheumatic heart 
disease, rather than coronary artery disease or ischemic 
cardiomyopathy.  The RO's characterization of the disease 
follows the veteran's own contention that his "heart 
problem," however named, resulted from his service-connected 
rheumatic fever.  Given that the veteran is aware he is 
seeking compensation for a heart disorder related to 
rheumatic fever, the Board finds that a reasonable person 
would understand that the RO was identifying the type of 
cardiovascular disorder involved in this appeal.  

The Board also notes that the notice letter did not address 
the information and evidence necessary to substantiate his 
claim on a secondary service connection basis.  The record 
shows, however, that the veteran himself argues that the 
disorder at issue is etiologically related to his service-
connected rheumatic fever, and he in fact has submitted 
evidence in support of that contention.  Moreover, his 
representative has specifically alluded to 38 C.F.R. § 3.310 
during the course of this appeal.  In light of the above, the 
Board finds that the veteran has demonstrated actual notice 
of the information and evidence necessary to substantiate his 
claim on a secondary basis.  The veteran has had the 
opportunity to participate fully in the development of his 
claim.  

In March 2006 and April 2006 correspondences, the RO provided 
the veteran with notice as to the information and evidence 
necessary to establish the initial disability rating and 
effective date in the event his service connection claim was 
successful.  His claim was thereafter readjudicated in a 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24  (Fed. Cir. 2007) (a 
supplemental statement of the case can serve as a means of 
readjudication following 38 U.S.C.A. § 5103(a)-compliant 
notice; where such notice is followed by a readjudication, 
any timing error is cured). 

In short, the Board finds that the presumption of prejudice 
flowing from the notice deficiencies in this case has been 
rebutted by evidence showing actual knowledge on the part of 
the veteran.  See Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that any error in a Veterans Claims 
Assistance Act notice should be presumed prejudicial, and 
that VA has the burden of rebutting this presumption).

Based on the procedural history of this case, the Board 
concludes that VA has complied to the extent required with 
any duty to notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself, 
with limited exceptions.  38 U.S.C.A. § 5103A.  In this 
regard, VA has been unable to obtain records from Drs. Lyde, 
McQuaid and Ewin.  In April 2006, the RO informed him of VA's 
unsuccessful efforts, and requested that he provide VA with 
updated authorizations to allow for additional attempts at 
securing the records.  It does not appear that the veteran 
complied.  Given this, the Board finds that VA's duty to 
assist the veteran in obtaining records has been fulfilled.  
See generally, Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In addition, the veteran was afforded VA examinations in 
September 2004, November 2005, and March 2007 to address the 
etiology of his claimed cardiovascular disorder.  His 
representative has challenged the March 2007 VA examination 
report on the basis that the examiner did not review the 
claims files at that time.  The Board first points out that 
the representative's suggestion that review of the claims 
files is required in every instance is incorrect.  See, e.g., 
VAOPCGPREC 20-95.  Neither 38 U.S.C.A. § 5103A nor 38 C.F.R. 
§ 3.159 established a requirement for review of the claims 
files in each case.  Based on the facts of this case, the 
Board finds that a review of the claims files in March 2007 
was not necessary to ensure a fully informed examination or 
to provide an adequate basis for the examiner's findings and 
conclusions.  In this regard the Board points out that the 
examiner was already familiar with the veteran's medical 
history, as he was the examiner who conducted the September 
2004 evaluation, and had reviewed the claims files at that 
time.  The Board points out that the medical evidence added 
to the record since that examination is essentially redundant 
of those he already reviewed, except for the report of the 
November 2005 VA examination (which is against the claim), 
and the opinion of Dr. Chodimella.  The examiner nevertheless 
did obtain a history from the veteran which is accurate, and 
he proceeded to give his own opinion concerning the etiology 
of the veteran's current heart disorder.  Although he did not 
discuss Dr. Chodimella's opinion, such a discussion was not 
necessary.  Dr. Chodimella did not offer a rationale for his 
opinion and based his opinion on an inaccurate understanding 
that the veteran had a history of rheumatic carditis (an 
understanding with which the September 2004/March 2007 
examiner disagreed), and there is no requirement that a VA 
examiner rebut a private medical opinion.  Rather, it is the 
Board's responsibility to weigh the evidence and account for 
any deficiencies.  The March 2007 examiner did offer his own 
opinion with a rationale.  In light of the above, the Board 
finds that the absence of the claims files during the March 
2007 examination does not render the examination report 
deficient.

The Board notes that the veteran's representative has 
requested that an opinion be obtained from an independent 
medical expert (IME) in connection with the instant claim 
pursuant to 38 C.F.R. § 20.901(d).  The Board may obtain an 
advisory medical opinion from an IME when, in its opinion, a 
medical opinion is warranted by the medical complexity or 
controversy involved in the appeal.  38 U.S.C.A. § 7109; 38 
C.F.R. § 20.901(d).  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  See Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994).

In this case, the Board believes that there is no complex or 
controversial medical question warranting an IME opinion.  
The representative has not offered any explanation in support 
of his request.  Rather, it appears the request is based on 
the fact that there is some evidence for and against the 
veteran's claim.  The mere fact that there are conflicting 
opinions is not a sufficient basis to procure an IME.  The 
Board finds that the medical evidence in this case does not 
present a complex medical question or controversy.  Hence, 
good cause not being shown, an advisory opinion from an 
independent medical expert is not required under 38 C.F.R. 
§ 20.902.  See also 38 C.F.R. § 20.901(d). 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service incurrence of cardiovascular disease during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The veteran filed an application to reopen his claim in 
August 1987.  In September 1987 the RO informed him that the 
evidence did not demonstrate that his coronary artery disease 
is related to service-connected disability.  The 
correspondence did not purport to advise the veteran of his 
appellate rights, nor even invite him to submit evidence to 
warrant further consideration of his claim.  The Board 
consequently finds that this appeal originates from the 
veteran's August 1987 claim.

Prior to January 1991, VA did not define "new and material 
evidence."  Effective January 22, 1991 until August 2001, 38 
C.F.R. § 3.156(a) provided that evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection is in effect for residuals of rheumatic 
fever.  In an August 1948 rating decision, the RO recognized 
service connection for rheumatic heart disease, at the same 
time determining that the evidence did not show the disorder.  
Subsequent rating decisions have essentially recognized 
rheumatic heart disease as the only residual of rheumatic 
fever, although the RO has consistently determined the 
disease to be absent in the veteran.

Service connection for coronary artery disease (CAD), 
including on a secondary basis, was denied in an April 1983 
rating decision.  The veteran was advised of the rating 
decision and of his appellate rights with respect thereto 
later in April 1983.  A June 1983 rating decision continued 
the denial after considering additional evidence submitted by 
the veteran.  See generally, Muehl v. West, 13 Vet. App. 159, 
161-62 (1999).  As a result, service connection for 
cardiovascular disability may now be considered on the merits 
only if new and material evidence has been received since the 
time of the April 1983 adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence of record at the time of the April 1983 rating 
decision included service treatment records which are 
entirely silent for any finding or diagnosis of heart 
disease.  The records show that the veteran was hospitalized 
for the treatment of rheumatic fever manifested primarily by 
migratory arthritis, an elevated sedimentation rate, and 
pneumonitis.  During the course of his hospitalization, the 
veteran was found to have systolic heart murmurs, although 
his final cardiac evaluation indicated that no further 
murmurs were present.  No other cardiac complaints or 
findings were recorded.  The report of his examination for 
discharge notes that cardiovascular examination demonstrated 
no clinical abnormalities.  Chest X-ray studies were 
negative.

The evidence previously considered also included the report 
of an October 1946 VA examination which noted that 
cardiovascular examination of the veteran was negative for 
any complaints or findings; no heart enlargement or murmurs 
were found on evaluation.  The examiner diagnosed rheumatic 
fever by history.

The evidence considered in the April 1983 rating decision 
also included the report of an October 1946 hospital report 
for the veteran from a U.S. Navy facility.  The report notes 
that the veteran's service rheumatic fever was manifested by 
fever, joint pain, and chest pain.  Physical examination 
showed that the heart was not enlarged, and an 
electrocardiogram (EKG) was normal.  The report notes that 
the veteran was asymptomatic throughout his period of 
hospitalization.

The report of a June 1948 VA examination noted that the 
veteran complained of heart pain, particularly after 
strenuous exertion.  Physical examination showed that he had 
a good pulse and regular heart rhythm.  The apex impulse of 
the heart was to the right of the mid-clavicular line.  The 
heart sounds were of good quality, with no murmurs or 
thrills.  The veteran reported mild dyspnea on exertion.  
Chest X-ray studies were normal.  The examiner concluded that 
there were no heart abnormalities in the veteran.

The evidence previously considered also included treatment 
records from various VA, military and private facilities for 
the period from June 1948 to March 1983.  An EKG in June 1948 
showed a tendency toward right axis deviation, but was 
otherwise normal.  In 1982, and following complaints of the 
recent onset of chest pressure and dyspnea, the veteran 
underwent cardiac catheterization, which revealed the 
presence of coronary artery disease involving all 3 major 
divisions of the coronary tree.  He was noted to have several 
risk factors for the development of the disorder.  His 
physicians noted that he had a history of rheumatic fever in 
service, with no residuals since that time.  He was diagnosed 
as having coronary artery disease secondary to 
atherosclerosis.  He underwent a coronary artery bypass graft 
in the 1980s.

The report of a June 1951 VA examination showed that the 
veteran complained of chest pain.  EKG and chest X-ray 
studies were normal.  Examination of the cardiovascular 
system revealed "no demonstrable heart disease."

The evidence previously considered lastly included several 
statements from the veteran in which he maintains that he was 
advised in the early 1980s that he had a heart condition.

Pertinent evidence received since the April 1983 rating 
decision includes VA treatment records for November 1982 to 
December 2006.  They document treatment for stable coronary 
artery disease following his surgery.  The records mention 
the veteran's rheumatic fever by history only, and do not 
reference any rheumatic heart disease.  In 1999 his cardiac 
symptoms worsened.  Beginning in 2004, he was noted to have 
atrial fibrillation and ischemic cardiomyopathy, as well as 
congestive heart failure.  He exhibited systolic heart 
murmurs as well.

The added evidence also includes the report of a September 
2004 VA examination.  The examiner noted that the veteran was 
diagnosed with rheumatic fever in service, and that in 1987 
he was found to have triple vessel disease requiring surgery.  
Since that time, the veteran reported symptoms of chest 
tightness with exertion.  Physical examination disclosed the 
absence of any heart enlargement.  The veteran had an 
irregular heart rhythm suggestive of atrial fibrillation.  
The veteran also demonstrated a murmur.  The examiner 
diagnosed the veteran as having rheumatic fever in 1944 with 
resolution after treatment; coronary artery disease with 
continued chest pain and exertional shortness of breath; and 
chronic atrial fibrillation secondary to coronary heart 
disease.  The examiner concluded that the coronary artery 
disease was not a service-connected disorder, and that there 
were no current indications of rheumatic heart disease.

In a June 2005 correspondence, J. Rosenthal, M.D., indicated 
that he had treated the veteran "for some time," and that 
the veteran had a dilated cardiomyopathy.  Dr. Rosenthal 
indicated that it was his understanding that the veteran was 
hospitalized in service for one year due to rheumatic fever.  
He explained that, in his opinion, the veteran's 
cardiomyopathy may possibly be related to the service 
rheumatic fever.

The added evidence also includes the report of a November 
2005 VA examination, which was conducted with a review of the 
claims files.  The physician noted that the veteran had been 
treated for the past several years for atrial fibrillation, 
congestive heart failure, and ischemic cardiomyopathy.  He 
noted the veteran's assertion that his current cardiovascular 
disorders were related to the rheumatic fever in service.  
The veteran reported that he was first aware of any cardiac 
problem in 1980 following the onset of dyspnea on exertion; 
this led to the identification of narrowed blood vessels with 
the need for surgery.  The veteran explained that he 
thereafter developed congestive heart failure.  The examiner 
diagnosed the veteran as having ischemic  cardiomyopathy with 
congestive heart failure; and chronic atrial fibrillation.  
The examiner concluded that there was extensive documentation 
of coronary arterial sclerosis in the veteran's records, but 
no report of any valvular heart disease or evidence of 
myocarditis.  He disputed Dr. Rosenthal's opinion, and found 
it probative that Dr. Rosenthal did not offer a rationale for 
his conclusions.  The examiner noted that since the veteran's 
ventricular rate was controlled, it was unlikely that the 
atrial fibrillation caused the congestive heart failure.  He 
also concluded that it was unlikely that the cardiomyopathy 
was related to the past rheumatic fever.

The evidence added to the record also includes the report of 
a September 2006 VA orthopedic examination.  The examiner 
noted that rheumatic fever could result in scarring and 
valvular disease in the heart, but that his review of the 
record showed that the veteran's heart disease is mainly of 
the coronary artery variety than valvular.

In an August 2006 statement, V. Chodimella, M.D., states that 
he began treating the veteran earlier that month.  He 
believed that the veteran had a history of rheumatic carditis 
and known ischemic heart disease.  He concluded that the 
veteran's heart failure and left ventricular dysfunction was 
contributed to by multiple factors including coronary artery 
disease and rheumatic carditis.

The evidence added to the record also includes the report of 
a March 2007 VA examination, which was conducted by the same 
individual who examined the veteran in September 2004.  The 
examiner noted that the claims files were not available.  He 
indicated that the veteran reported treatment for rheumatic 
fever in service, at which time he was told he had a heart 
murmur; the veteran indicated that physicians thereafter 
would tell him that no such murmur was audible.  The veteran 
reported developing dyspnea on exertion in the 1980s, with 
the eventual diagnosis of coronary artery disease.  He 
indicated that he thereafter developed atrial fibrillation 
requiring the implanting of a pacemaker.  The veteran 
reported that his private physicians were unable to determine 
whether his current symptoms represent coronary artery 
disease or rheumatic heart disease.  Following examination of 
the veteran, the examiner diagnosed him as having coronary 
artery disease; and chronic atrial fibrillation likely due to 
coronary artery disease.  The examiner concluded that there 
was no evidence on physical examination of valvular heart 
disease, and he noted that coronary artery disease is not 
caused by valvular or rheumatic heart disease.

In September 2008 argument, the representative provided the 
following quote, purportedly from an online journal, in 
support of the veteran's claim:  "Our results suggest that 
the overall prevalence of [CAD] in a group of patients with 
rheumatic heart disease undergoing valve surgery in the 
current era is 12.2%."

The Board finds the above medical opinions of Drs. Rosenthal 
and Chodimella to be clearly new and material, given that the 
evidence previously considered did not include any medical 
evidence suggesting that the veteran's claimed cardiovascular 
disorder was etiologically related to service.  The veteran's 
claim for service connection for cardiovascular disability is 
therefore reopened.

Reopening of the claim does not end the Board's inquiry.  As 
noted previously, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active service. 

Service medical records are silent for any reference to 
cardiovascular disease, and there is no post-service evidence 
of any cardiovascular disorder until the 1980s.

Dr. Rosenthal concluded that the veteran's current 
cardiovascular disorder possibly is related to service-
connected residuals of rheumatic fever.  Dr. Chodimella 
concluded that the veteran's current cardiovascular disorder 
was due to many factors, including rheumatic carditis.  There 
is no indication that either physician reviewed the veteran's 
claims files.

In contrast, the VA physicians who conducted the September 
2004 and November 2005 examinations reviewed the veteran's 
claims files; the March 2007 examiner reviewed the claims 
files in September 2004, and took an accurate history from 
the veteran.  The September 2004 examiner concluded that the 
veteran's current cardiovascular disorders were due to 
coronary artery disease and secondary atrial fibrillation, 
which were not due to service, and he noted that the veteran 
did not have rheumatic heart disease.  In March 2007 he again 
concluded that the veteran did not have valvular heart 
disease and concluded that the veteran's coronary artery 
disease was not caused by service-connected disability.  The 
November 2005 examiner concluded that the veteran's 
cardiomyopathy was not related to the rheumatic fever in 
service.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997).  It is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or 
bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board first notes that while the veteran himself contends 
that his cardiovascular disorder is due to his service-
connected residuals of rheumatic fever, there is no 
indication that he is qualified through education, training 
or experience to offer medical opinions regarding the 
etiology of illnesses.  His statements as to medical 
diagnosis or causation therefore do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).  Nor is the quotation 
provided by the representative probative, divorced as it is 
from any context, and even assuming the representative 
reproduced the quotation accurately.  The Board also points 
out that it is unclear how the quotation supports the 
veteran's claim.

Turning to the medical evidence of record, the Board places 
greater weight on the September 2004, November 2005 and March 
2007 opinions of the VA physicians who considered and 
discussed the medical history of the veteran, than it does on 
the statements of Drs. Rosenthal and Chodimella.  Neither Dr. 
Rosenthal nor Dr. Chodimella reviewed the veteran's claims 
files in formulating their opinions.  Moreover, their 
opinions are conclusory in nature, and provide no rationale 
to support the conclusion that the veteran's current 
cardiovascular disorder is related to the service-connected 
rheumatic fever or any rheumatic heart disease.  Dr. 
Rosenthal indicated only that it was possible such a 
relationship existed; he did not indicate or even suggest 
that it was at least as likely as not.  Nor did he offer a 
rationale for his opinion.  Dr. Chodimella indicated that 
there were many factors accounting for the veteran's current 
cardiovascular condition, including "rheumatic carditis."  
Although the Veterans Benefits Administration, for reasons 
which remain unclear, has recognized service connection for a 
rheumatic heart disorder, the evidence of record even at the 
time of the grant of service connection did not show any 
evidence of such a disorder.  The evidence simply does not 
demonstrate any instance in which rheumatic carditis or 
rheumatic heart disease was diagnosed, and Dr. Chodimella 
does not explain his conclusion.  In contrast, the VA 
examiners have specifically found the absence of any 
rheumatic heart problem which could cause the current 
disorder at issue.

The September 2004 and March 2007 examiner made clear that 
the veteran does not have the type of heart problems 
typically associated with his rheumatic fever (as also 
explained by the September 2006 VA examiner).  The examiner 
specifically concluded that the veteran's coronary artery 
disease was not related either to service or to service-
connected disability.  The November 2005 examiner agreed that 
the veteran's current cardiovascular disorder is not 
etiologically related to the rheumatic fever in service.  The 
opinions were supported either by specific reference to the 
post-service medical records, or (in the case of the March 
2007 examination) by the history supplied by the veteran 
(which accurately reflects the service and post-service 
medical findings).
 
In short, the evidence, when viewed as a whole, 
overwhelmingly indicates that the veteran's current 
cardiovascular disability did not originate in service, bears 
no etiological relationship to service, and was not caused or 
chronically worsened by service-connected disability.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cardiovascular disability.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  His 
claim is accordingly denied.  

The Board notes that although the RO initially declined to 
reopen the veteran's claim, during the course of this appeal 
the RO did eventually consider the claim on the merits.  The 
veteran consequently has not been prejudiced by the Board's 
proceeding to the merits of his claim.  








	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, reopening of 
the claim of service connection for cardiovascular disability 
is granted.  

Entitlement to service connection for cardiovascular 
disability is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


